DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2021 has been entered.

Drawings

The drawings are objected to because at least fig. 4 appears to contain new matter.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

As previously stated, the drawings received on 12/17/2020 are not acceptable.  Subsequently, in Applicant’s response dated 5/10/2021, Applicant purports to cancel fig. 4.  However, Applicant has not properly canceled Fig. 4.  See MPEP 608.02(t). Thus the objection to the drawings remain.

Specification
The substitute specification filed 5/10/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the specification contains new matter and/or errors.
The amendment filed 5/10/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:

[0006], the recitation of at least “wherein, the continuous duration of the superheat degree comprises a negative value continuous duration; if the negative value continuous duration of the superheat degree of the injected vapor reaches a second preset value, and during the negative value continuous duration, an exhaust temperature of the compressor remains less than a critical value of the exhaust temperature of the compressor, then the compressor is restored automatically to the operating state after being shut down” is new matter not recited in the original disclosure.   
[0009], the recitation of “...it the time period” and “...time period,” is new matter not recited in the original disclosure.
[0012], the amendments to the language in paragraph 0012 is new matter not recited in the original disclosure and is not deemed to be corrections to an obvious oversight and/or omission.  In fact, the amendment appears to change the context of the disclosure.
[0019], the amendments to the language in paragraph 0019 is new matter not recited in the original disclosure and is not deemed to be corrections to an obvious oversight and/or omission.  In fact, the amendment appears to change the context of the disclosure.
[0032], the amendments, including deletions, to the language in paragraph 0032 is new matter not recited in the original disclosure and is not deemed to be corrections to an obvious oversight and/or omission.  In fact, the amendment appears to change the context of the disclosure.
[0037], the amendments, including deletions, to the language in paragraph 0037 is new matter not recited in the original disclosure and is not deemed to be corrections to an obvious oversight and/or omission.  In fact, the amendment appears to change the context of the disclosure.
[0038], the amendments, including deletions, to the language in paragraph 0038 is new matter not recited in the original disclosure and is not deemed to be corrections to an obvious oversight and/or omission.  In fact, the amendment appears to change the context of the disclosure.
[0040],[0041] the amendments, including deletions, to the language in the paragraphs appear to be new matter not recited in the original disclosure and is not deemed to be corrections to an obvious oversight and/or omission.  In fact, the amendment appears to change the context of the disclosure.  Additionally, the 
[0053], the amendments, including deletions, to the language in paragraph 0053 is new matter not recited in the original disclosure and is not deemed to be corrections to an obvious oversight and/or omission.  In fact, the amendment appears to change the context of the disclosure.
[0054], the amendments, including deletions, to the language in paragraph 0054 is new matter not recited in the original disclosure and is not deemed to be corrections to an obvious oversight and/or omission.  In fact, the amendment appears to change the context of the disclosure.

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112

§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 7, the recitation of “...wherein, t1 is a time instant when the superheat degree of the vapor injection begins to be greater than the offset value of the superheat degree after t0; if a time period, in which the superheat degree of the vapor injection is greater than the offset value of the superheat degree, ; is greater than a third preset value t, tc is reset to zero and counted again from a next time instant when the superheat degree of the vapor injection begins to be less than the offset value of the superheat degree,” is not described in the original disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter.  In particular, the original disclosure is silent to amended conditional language.  See original disclosure at 0012.
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
 Please amend for clarity.

All claims not specifically addressed above are rejected as depending upon a rejected claim.

 § 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...controlling a compressor of the air conditioner to be in an operating state or a shutdown state according to a superheat degree of injected vapor of the compressor and a continuous duration of the superheat degree of the injected vapor,” and “...controlling the compressor to be in a shutdown state for maintenance according to a number of shutdown times of the compressor, wherein a gas supply pipeline of the compressor is maintained,”  renders the claim unclear.  
Pursuant to MPEP 2173.05(g), the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite.  Because without reciting the particular structure, materials or steps that accomplish a function or achieve a result, all means or methods of resolving the problem may be encompassed by the claim.
Factors to determine if functional language is ambiguous include (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) 
The recited claim language does not provide a clear cut indication of the scope of the subject matter because it not wholly clear what structure performs the function of controlling the compressor and one skilled in the art would not know what structure is encompassed by the claim.  The disclosure is silent to what structure controls the compressor and thus one skilled in the art would not necessarily know, for example, if the compressor is controlled by a controller or temperature sensitive switch.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 1, the recitation of “...wherein, the continuous duration of the superheat degree comprises a negative value continuous duration; if the negative value continuous duration of the superheat degree of the injected vapor reaches a second preset value, and during the negative value continuous duration, an exhaust temperature of the compressor remains less than a critical value of the exhaust temperature of the compressor, then the compressor is restored automatically to the operating state after being shut down; and 
controlling the compressor to be in a shutdown state for maintenance according to a number of shutdown times of the compressor, wherein a gas supply pipeline of the compressor is maintained,” renders the claim unclear because it is unclear what the limitation “...negative value continuous duration,” means in the claim.  Additionally, it is unclear what the limitation “...wherein a gas supply pipeline of the compressor is maintained,” means in the claim.  Thus, one skilled in the art would not necessarily know the metes and bounds of the claim.  


Regarding Claim 2, the recitation of “...controlling the compressor to be in the operating state continuously when the number of the shutdown times of the compressor is less than or equal to a first preset value; and controlling the compressor to be in the shutdown state for maintenance when the number of the shutdown times of the compressor is greater than the first preset value,” renders the claim unclear.
The recited claim language does not provide a clear cut indication of the scope of the subject matter because it not wholly clear what structure performs the function of controlling the compressor and one skilled in the art would not know what structure is encompassed by the claim.  The disclosure is silent to what structure controls the compressor and thus one skilled in the art would not necessarily know, for example, if the compressor is controlled by a controller or temperature sensitive switch.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 4 and 16, the recitation of “...wherein, the continuous duration of the superheat degree further comprises a time period, if the time period, in which the superheat degree of the injected vapor is greater than the offset value of the superheat degree continuously, if the time period is less than or equal to a third preset value, the offset value continuous duration is included into the negative value continuous duration,” renders the claim unclear because it is unclear what is meant by “the offset value of the superheat degree continuously.”  Additionally, the recitation of “the offset value” appears to create an antecedent basis issue.  Lastly, the whole of the claim does not aid one skilled in the art the ability to ascertain the metes and bounds of the claim.  


Regarding Claims 5 and 17, the recitation of “...wherein the third preset value is t, wherein, 0<t≤60s,” renders the claims unclear in light of the inconsistency of the claims and disclosure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 7 and 19, the recitation of “...wherein, t1 is a time instant when the superheat degree of the vapor injection begins to be greater than the offset value of the superheat degree after t0; if a time period, in which the superheat degree of the vapor injection is greater than the offset value of the superheat degree, ; is greater than a third preset value t, tc is reset to zero and counted again from a next time instant when the superheat degree of the vapor injection begins to be less than the offset value of the superheat degree,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of the conditional language not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.




Regarding Claims 8 and 20, the recitation of “...wherein, in a heating mode, when the air conditioner performs the defrost mode, the continuous duration is reset to zero; and the reset continuous duration is counted from a time instant when the superheat degree of the injected vapor begins to be less than or equal to the offset value of the superheat degree,” renders the claim unclear in light of the inconsistency of the claims and disclosure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 14, the recitation of “...controlling the compressor to be in the operating state continuously when the number of the shutdown times of the compressor is less than or equal to a first preset value; and controlling the compressor to be in the shutdown state for maintenance when the number of the shutdown times of the compressor is greater than the first preset value,” renders the claim unclear.
The recited claim language does not provide a clear cut indication of the scope of the subject matter because it not wholly clear what structure performs the function of controlling the compressor and one skilled in the art would not know what structure is encompassed by the claim.  The disclosure is silent to what structure controls the compressor and thus one skilled in the art would not necessarily know, for example, if the compressor is controlled by a controller or temperature sensitive switch.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

All claims not specifically addressed above are rejected as depending upon a rejected claim.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 6, 7, 9, 10-14, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US2010/0212342) in view of Lee (KR100713823B1).

Regarding Claims 1 and 10, as best understood in light of the 112 rejections above, Jeong teaches an air conditioner [fig 1] comprising: compressor [120], a first heat exchanger [130], a second heat exchanger [220], and a gas supply device [182], which are in communication with each other [0025; 0030; fig 1]; and a gas supply pipeline [113; 0038], wherein: a first end of the gas supply pipeline is in communication with an outlet end of the first heat exchanger [130; by inspection at fig 1]; 
a second end of the gas supply pipeline is in communication with a gas supply port [at least the port supporting valve 154; 0034] of the compressor [fig 1]; and 
at least part of the gas supply pipeline performs heat exchange with the gas supply device, to increase temperature of a refrigerant in the gas supply pipeline [0032; fig 1]; and 
a control method that controls a compressor of the air conditioner to be in an operating state or a shutdown state according to a continuous duration of a superheat degree of injected vapor and an exhaust temperature of the compressor [0034-0036; where the compressor is in an operating state];
 the air conditioner further comprises a gas supply pipeline [113; 0038], wherein: a first end of the gas supply pipeline is in communication with an outlet end of the first heat exchanger [130; by inspection at fig 1]; a second end of the gas supply pipeline is in 
However, Lee teaches a control method of a compressor [page 1, lines 1-2] that controls the compressor to be in a shutdown state for maintenance according to a number of shutdown times of the compressor, wherein a gas supply pipeline of the compressor is maintained [page 2, lines 18-27] where one of ordinary skill in the art could have combined the method as claimed by known techniques and that in combination, each method would perform the same as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide an control that prevents damage to the compressor and reduces the risk of failure.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Jeong to control the compressor to be in a shutdown state for maintenance according to a number of shutdown times of the compressor, wherein a gas supply pipeline of the compressor is maintained in view of the teachings of Lee where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. provide an control that prevents damage to the compressor and reduces the risk of failure.
For Clarity, in regard to Claim 1, the method as claimed is carried out during the normal operation of the apparatus of Jeong as modified above. 


In the instant claim, the contingent of the system can operate without the degree of superheat reaching a second preset value. See MPEP 2111.04 II

Regarding Claim 11, Jeong, as modified, teaches the invention of Claim 10 above and Jeong teaches where the gas supply pipeline is provided with at least one of an electronic expansion valve [184], a pressure sensor [186] and a first temperature sensor [185; 0064; 0073].

Regarding Claim 12, Jeong, as modified, teaches the invention of Claim 10 above and Jeong teaches a second temperature sensor [131] is arranged in a discharge pipeline of the compressor [0027].

Regarding Claim 13, Jeong, as modified, teaches the invention of Claim 10 above and Jeong teaches a third temperature sensor [183] is arranged in the gas supply pipeline; and the third temperature sensor is disposed between an electronic expansion valve [184] the outlet end of the gas supply device [182; fig 1].

Regarding Claims 2 and 14, Jeong, as modified, teaches the invention of Claim above and Lee teaches controlling the compressor to be in the operating state continuously when the number of the shutdown times of the compressor is less than or equal to a first preset value; and controlling the compressor to be in the shutdown state for maintenance when the number of the shutdown times of the compressor is greater than the first preset value [page 2, lines 18-27; where the first preset value is three (3)].
For Clarity, in regard to Claim 2, the method as claimed is carried out during the normal operation of the apparatus of Jeong as modified above.

Regarding Claims 4 and 16, as best understood, Jeong, as modified, teaches the invention above and Jeong teaches a control method of an air conditioner [0013] wherein, the continuous duration of the superheat degree further comprises a time period; if the time period, in which the superheat degree of the injected vapor is greater than the offset value of the superheat degree continuously is less than or equal to a third preset value, the time period is included into the negative value continuous duration [0037; 0044; 0046; where duration of superheat control is tracked].
For Clarity, in regard to Claim 4, the method as claimed is carried out during the normal operation of the apparatus of Jeong as modified above.

Regarding Claims 6 and 18, Jeong, as modified, teaches the invention above but does not teach where the first preset value is N, wherein, 0<N<2.
However, Lee teaches where a preset value [a compressor stop value] is 0<N<2 [[page 2, lines 18-27]] in order to set a threshold value that indicates possible compressor damage. Thus, the preset value is recognized as a result-effective variable, 
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide where a first preset value is N, wherein 0<N<2 in order to set a threshold value that indicates possible compressor damage.
For Clarity, in regard to Claim 6, the method as claimed is carried out during the normal operation of the apparatus of Jeong as modified above.

Regarding Claims 7 and 19, Jeong, as modified, teaches the invention above and teaches wherein in a heating mode or a cooling mode of the air conditioner, the continuous duration of the superheat degree is the time period [As modified above, see the rejection of Claim 4 for detailed discussion].
For Clarity, in regard to Claim 7, the method as claimed is carried out during the normal operation of the apparatus of Jeong as modified above.

Regarding Claim 9, Jeong, as modified, teaches the invention of Claim 1 above and Jeong teaches when the compressor is in a shutdown protection state, maintenance on an electronic expansion valve disposed in the gas supply pipeline of the compressor is performed [As modified above, see the rejection of Claim 10 for detailed discussion].

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US2010/0212342) in view of Lee (KR100713823B1) as applied to claims 1 and 10 above, and further in view of Ito et al. (JP2001012808A).

Regarding Claims 5 and 17, as best understood, Jeong, as modified, teaches the invention of Claim 4 above but does not teach wherein the time period is t, wherein, 0<t≤60s.
However, Ito teaches an air conditioner [0001] having where a preset time [for valve flow control] is 90s [0025] in order to set a valve control time that prevents the valve from being over-throttled and stabilize the discharge temperature [0008]. Thus, the third preset value is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the valve from being over-throttled and stabilizing the discharge temperature.  
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide wherein the time period is t, wherein, 0<t≤60s in order to set a valve control time that prevents the valve from being over-throttled and stabilize the discharge temperature.
For Clarity, in regard to Claim 5, the method as claimed is carried out during the normal operation of the apparatus of Jeong as modified above.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US2010/0212342) in view of Lee (KR100713823B1) as applied to claims 1 and 10 above, and further in view of Bahel et al. (US5440890).

Regarding Claims 8 and 20, as best understood, Jeong, as modified, teaches the invention above but does not teach where in a heating mode, when the air conditioner performs the defrost mode, the continuous duration is reset to zero.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Jeong to have where in a heating mode, when the air conditioner performs the defrost mode, the continuous duration is reset to zero in view of the teachings of Lee where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. track a compressor run time and thereby perform a defrost operation when needed.
For Clarity, in regard to Claim 8, the method as claimed is carried out during the normal operation of the apparatus of Jeong as modified above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/Primary Examiner, Art Unit 3763